Citation Nr: 1417162	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-17 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2008 rating decision, by the Houston, Texas, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a low back disorder.  He perfected a timely appeal to that decision.  

On September 26, 2013, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  


In this case, the Veteran maintains that he developed chronic back pain as a result of an accident in service.  At his personal hearing in September 2013, the Veteran testified that he began suffering from back pain after he was rear-ended in service in June 1993.  The Veteran indicated that he reported the problem with recurrent back pain at his discharge examination in October 1993.  The Veteran maintained that he suffered from recurrent back pain in service; he noted that the pain traveled from his neck to his lower back.  The Veteran indicated that he continued to experience back pain after service; he was treated by Dr. Darvishi.  The Veteran also reported problems with back pain in service related to an inguinal hernia; in fact, he underwent surgery for the inguinal hernia right before leaving service, which required him to have a spinal tap.  He maintained that the spinal tap most likely caused his current back problems.  The Veteran also reported that his back condition was aggravated by a bike accident in 2005.  

The service treatment records (STRs) reflect that, in January 1993, the Veteran was seen for complaints of upper back pain that he developed after lifting some weights.  He reported upper and middle right side of back pain; he denied any trauma to the back.  The assessment was rhomboid muscle strain.  In June 1993, the Veteran was treated for complaints of neck pain after being involved in a motor vehicle accident; the assessment was cervical strain.  On the occasion of the separation examination in October 1993, the Veteran reported a history of recurrent back pain; it was noted that he had occasional mechanical low back pain, not considered disabling.  The separation examination noted that the Veteran had had a left inguinal hernia in October 1993.  

A review of the Veteran's post-service medical treatment records, dated from June 1997 through January 2008, reflect that he was seen for complaints of right groin pain after falling off a motorcycle in January 2005.  In October 2005, he was seen for complaints of chronic back pain and neck pains.  It was noted that the Veteran had been involved in a motorcycle accident in January 2005 and a motor vehicle accident in July 2005.  He was seen at Herman Hospital and was then being seen for follow up care for back and neck pains.  In November 2005, he was diagnosed with chronic low back pain.  

The Veteran was afforded a fee basis examination in May 2008.  At that time, he reported being diagnosed with a chronic back condition which has existed for 15 years.  He reported problems with stiffness, weakness and erectile dysfunction.  He had constant pain in the back.  The Veteran noted that the pain traveled to the ankles and neck.  He had undergone surgery in December 1993 for inguinal hernia with residual back pain.  Following a physical examination, the Veteran was diagnosed with degenerative arthritis of the cervical spine.  The examiner also reported a diagnosis of lumbar rethrolisthesis.  The examiner stated that it was as likely as not that the Veteran's lumbar and cervical conditions are related to treatment received in service because physical activities can predispose Veteran to said cervical and lumbar spine conditions.  

A VA compensation and pension examination was conducted in July 2008.  At that time, the examiner stated that there was only one incident the whole time he was in service that the Veteran had some kind of back problem; this was in January 1993 when he was seen with some upper back muscle spasms.  There was no specific injury involved; he was diagnosed with rhomboid strain and given Motrin.  The examiner did note that the discharge history indicated that he had some low back pain, but he was never seen except for that one time.  The examiner stated that there is no substantial evidence of complaints about the back from the time the Veteran got out of service until he started coming to the VA hospital.  There does not appear to be any complaints about his back until October 2005 which is related to an automobile accident in July 2005.  The examiner found that because the Veteran never complained of specific injury while he was in military service and he never complained about a problem until the automobile accident in 2005, it was his opinion that the Veteran's current problem is due to a combination of possible residual from the 2005 accident and his morbid obesity.  It was therefore his opinion that the Veteran's current back problems are not connected with his military service.  

The Board finds the above VA opinion to be inadequate for several reasons.  In large part, the VA examiner's opinion is based on a lack of documented complaints or treatment during service and this has clearly been held to be an insufficient basis for an opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, but instead relied on the service treatment records to provide a negative opinion).  The examiner did not discuss the June 1993 automobile accident.  Additionally, the examiner did not address the Veteran's assertions regarding the nature and frequency of his symptoms, and the possibility of his back complaints being related to the spinal tap her received in 1993 in conjunction with his surgery for inguinal hernia.  Accordingly, the Board finds that this issue must be remanded in order to provide the Veteran with a new VA examination.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO should contact the Veteran and obtain the  names and addresses of all medical providers, VA as well as non-VA, who treated him for his claimed back disorder, especially within one year after his discharge from service or in the years immediately after.  After securing the necessary release, the RO should obtain these records.  Specifically noted in this regard are the records from private doctors reported in the hearing transcript as "Dr. Darvishi" and "Dr. Nguyen."  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2013).  

2.  The Veteran should then be afforded a VA orthopedic examination to determine the nature and etiology of any back disorder, which may currently be present.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  Based on the review of the examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder is linked to any incident or event of the Veteran's active military service, to include the June 1993 motor vehicle accident and/or the spinal tap he received in conjunction with the surgery for inguinal hernia in October 1993.  The whole file must be reviewed; however, attention is invited to the Veteran's credible lay testimony regarding the pain he experienced following those cited events in service and after service.  A complete rationale must be given for all opinions and conclusions expressed.  

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


